Citation Nr: 0301044	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
November 1972.  


FINDINGS OF FACT

1. All evidence required for an equitable disposition of 
the case has been secured.  

2.  The veteran's current Hepatitis C is not the result of 
disease or injury during active military service, 
including injections received during service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 and Supp 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The veteran was informed in an October 2000 
letter that his claim for service connection for Hepatitis 
C was not well grounded.  A Decision Review Officer (DRO) 
statement of the case was furnished in March 2001 in this 
regard.  The veteran was provided with a letter in March 
2001 informing him of the change in law effected by the 
VCAA and advising him of the information and evidence 
necessary to support a service connection claim under the 
VCAA.  In effect, the RO treated the claim as incomplete 
and then worked with the veteran to complete his 
application to the extent possible.  The Board therefore 
concludes that there is no issue as to the provision of a 
form or instructions for applying for the claimed benefit.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159 (b)(2).  

In December 2001, the veteran was furnished with a 
supplemental statement of the case on the issue of service 
connection for Hepatitis C.  The statement of the case and 
supplement thereto set forth the legal criteria governing 
the claim now before the Board, list the evidence 
considered by the RO, and offer analysis of the facts as 
applied to the legal criteria set forth therein, thereby 
informing the veteran of the information and evidence 
necessary to substantiate his claim.  The Board concludes 
that these documents, which noted the medical evidence 
demonstrated that the Hepatitis C was more likely the 
result of post service risk factors such as drug abuse 
essentially informed the veteran of what evidence was 
required.  These documents also informed the veteran of 
the types of information needed to establish entitlement 
and of what evidence was already in the claims folder.  
The Board therefore concludes that the RO essentially 
informed the veteran which evidence, if any, should be 
obtained by him, and which evidence, if any, would be 
obtained by the VA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In addition, while this supplemental 
statement of the case did not furnish the veteran with the 
pertinent provisions of the regulations implementing the 
VCAA, the March 2001 letter did provide him with the 
substance of these regulations. The record as a whole 
shows that VA has informed the veteran of the type of 
information and evidence necessary to substantiate his 
claims.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The RO 
has obtained the service medical records and the reports 
of private and VA medical treatment pertinent to this 
appeal and reported by the veteran.  The RO has associated 
them with the record.  The veteran has not identified 
additional sources that could furnish evidence relevant to 
the issue before the Board, and the Board is aware of 
none. 

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran was furnished with a pertinent 
examination for the Hepatitis C.  The Board has reviewed 
the findings and conclusions on examination and has 
determined them sufficient to reach a conclusion on the 
issue of whether the veteran's Hepatitis C is incident to 
service. 

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the veteran's service medical records show no 
symptomatology, diagnosis or treatment consistent with 
Hepatitis C.  He has furnished copies of his shot record, 
indicating that he received inoculations between 1970 and 
1972.

Reports of initial VA outpatient treatment and 
hospitalization do not show the presence of Hepatitis C.  
When the VA examined the veteran for compensation purposes 
in March 1993, the diagnosis was chronic lymphacytic 
leukemia in the process of chemotherapy with at least 
partial remission.  On subsequent examination in December 
1996, there was a sharp palpable liver edge that came down 
on deep inspiration, but the liver was not enlarged by 
percussion.  The diagnosis again was chronic lymphatic 
leukemia, probably in a state of remission.  When examined 
in September 1999, there was tenderness across the right 
upper abdomen, but the liver was not palpable and not 
enlarged to percussion.  However, there were abnormal 
liver function tests, suggesting hepatitis.  At the time 
this conclusion was reached, the tests for Hepatitis C 
were not yet reported.  

Reports of outpatient treatment provided the veteran by 
the VA were inconsistent with regard to Hepatitis C.  In a 
January 2000 note, it was reported that the veteran's 
Hepatitis C serology done at a VA Medical Center in 
October 1999 was non-reactive.  Potential risk factors 
included history of intravenous drug use (last reported in 
1975), history of intranasal cocaine use, past history of 
multiple sexual partners, a 1972 right arm tattoo, and a 
self-performed 1983 left ear piercing.  It was considered 
that a Hepatitis C serology performed at a Community Based 
Outpatient Clinic could have been a false positive.  

The veteran was examined for compensation purposes by the 
VA in August 2000.  At that time, the conflicting testing 
with regard to Hepatitis C was reported.  The sole 
exposure during service was during inoculations.  He 
reported a post service drug history, and stated he did 
not know if the needles were clean or dirty.  On 
examination, the examiner could not palpate the liver edge 
below the rib cage, and therefore concluded that there was 
no significant hepatomegaly.  The liver percussed to about 
10 centimeters of width in the midclavicular line.  The 
examiner concluded that the veteran had tested positive 
for hepatitis C in September 1999, and that liver function 
tests (LFT) showed a moderately elevated transaminase.  
The examiner further concluded that the most obvious and 
most likely exposure risk was his intravenous drug use in 
1975 and 1976, which was after active duty.  The examiner 
was not aware of any exposure risk for Hepatitis C unique 
to serving in Vietnam from 1970 to 1972, and the veteran 
did not report any history of blood transfusions or other 
high risk exposure activity.  The examiner finally 
concluded that at that point, determining the exposure was 
all purely conjecture, but it was most likely, from the 
veteran's history, that the Hepatitis C was the result of 
the veterans intravenous drug use in 1975 and 1976. 

For service connection to be granted, it must be shown 
that the post service disorder was incurred in or 
aggravated by service.  In this case, the veteran has 
argued that the Hepatitis C was incurred in service as the 
result of inoculations he received.  In particular, he 
argues that he was given these inoculations with a "shot" 
gun, and that the needles were not changed between shots.  
The veteran has presented evidence demonstrating that he 
received inoculations during service, and he is competent 
to report on the method that he received the shots.  
However, as he is not a medical professional, his 
conclusions relating the post service Hepatitis C to these 
inoculations cannot be given probative weight.  Espiritu 
v. Derwinski, 2. Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet. App. 91-93 (1993).  

Rather, the Board must give more weight to the conclusions 
reached as a result of the August 2000 VA compensation 
examination.  The examiner, while acknowledging that 
determining the etiology of the Hepatitis C was 
speculative, nevertheless concluded that the Hepatitis C 
was more likely the result of the veteran's self described 
intravenous drug abuse.  This abuse was post service, and 
the veteran has not contended, nor is there any evidence, 
that any such drug abuse (which is itself willful 
misconduct) was present in service.  

The Board acknowledges that the January 2000 VA treatment 
notes lists several possible risk factors for hepatitis C 
applicable to the veteran, in addition to the post-service 
drug abuse discussed by the VA examiner in August 2000.  
Only one of these risk factors - i.e., a 1972 tattoo - may 
have been contemporaneous with the veteran's military 
service.  It is notable, however, that the record does not 
contain a medical opinion linking the veteran's hepatitis 
C with a disease or injury during his active military 
service.  Rather, the one medical opinion of record 
concerning the possible cause of the veteran's hepatitis C 
acknowledges that determining the source of the veteran's 
exposure is conjecture, but that it is most likely to be 
from his post-service drug abuse. Given this medical 
conclusion, and in the absence of any contrary conclusions 
based on medical evidence, the Board finds no reasonable 
basis to conclude that the Hepatitis C was incurred in or 
aggravated by service.  Under such circumstances, service 
connection for this disorder cannot be granted.  


ORDER

Service connection for Hepatitis C is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

